Citation Nr: 1446134	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  14-05 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Service connection for peripheral neuropathy, to include as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1956 to May 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for peripheral neuropathy, to include as due to exposure to herbicides.  A veteran who, during active military, naval or air service, served in the Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2013).  The Veteran's service personnel records confirm service in Vietnam from December 1966 to November 1967 and again from May 1970 to May 1971.  Both time periods fall within the period of presumptive exposure.  While the Veteran is presumed to have been exposed to herbicides in Vietnam his peripheral neuropathy is not acute or subacute and therefore not subject to presumptive service connection pursuant to 38 C.F.R. § 3.309(e).  See April 2011 VA Examination, 38 C.F.R. § 3.309(e) Note 2.  Nevertheless, the Board notes entitlement to service connection would be warranted under 38 C.F.R. § 3.304 if a competent opinion linked the Veteran's peripheral neuropathy to active duty service because of herbicide exposure or otherwise.  

The Veteran has provided medical opinions on this subject.  Dr. J.C.M reported that herbicide exposure "may" have been an etiology for Veteran's peripheral neuropathy.  October 2012 Dunn Internal Medicine Treatment Note.  Dr. D.M., Jr. stated that he "suspects" the Veteran's peripheral neuropathy is related to in-service herbicide exposure.  October 2013 Dr. D.M., Jr. Treatment Note.  Dr. C.L.J. does not provide her own opinion on peripheral neuropathy but does acknowledge the other two doctors' opinions.  May 2014 Coastal Neuropsychological Services Treatment Note.  While these records suggest the Veteran's peripheral neuropathy may be related to his active service, the comments regarding etiology are too speculative to form the basis of an award of service connection.  The Veteran was provided a VA examination in April of 2011.  The VA examiner opined that "[t]he etiology of the peripheral nerve disease is plantar nerve neuritis."  However, this opinion does not address whether the plantar nerve neuritis is etiologically related to active duty service.  

Once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  As such, an addendum opinion must be provided to determine whether the Veteran's peripheral neuropathy or plantar nerve neuritis is etiologically related to active duty service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the claims file to the provider of the opinion contained in the April 2011 VA examination report, for an addendum opinion.  If unavailable, the claims file should be forwarded to another VA examiner.  If it is determined an additional examination of the Veteran is necessary, one is to be arranged.  The entire claims file must be reviewed by the examiner in conjunction with the examination. 

The examiner is requested to address the following:

Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's peripheral neuropathy or plantar nerve neuritis is related to active duty serivce?

As part of this opinion the examiner should address the Veteran's contention that peripheral neuropathy or plantar nerve neuritis is related to in-service herbicide exposure.  The examiner is instructed that the fact that peripheral neuropathy is not a presumptive disability related to herbicide exposure is not dispositive of the issue of direct service connection.  Finally, the examiner should accept as true the Veteran's assertion of in-service herbicide exposure.  

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence. If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



